DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered. Claims 1 – 20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments, see pages 9 – 12, filed March 2, 2021, with respect to independent claims 11 and 18 have been fully considered and are persuasive.  The rejection of claims 11 – 20 of December 8, 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US 2013/0208898 A1), hereinafter Vincent, in view of Jain (US 2018/0132764 A1), hereinafter Jain, and Huttunen et al. (US 2019/0087972 A1), hereinafter Huttunen.

Claim 1: Vincent discloses a method for operating a gaming system (see at least, “An example use case scenario including such a tracking device is described with reference to FIG. 1A, which shows a nonlimiting example of a depth analysis system 10. In particular, FIG. 1A comprises a computer gaming system 12 that may be used to play a variety of different games, play one or more different media types, and/or control or manipulate non-game applications. In some embodiments, gaming system 12 may be operatively coupled (e.g., via one or more wireless and/or wired connections) to display 14 such that the display may be used to present visuals (e.g., video game 16) to the human subject(s), such as game player 18. Furthermore, gaming system 12 may be operatively coupled to tracking device 20, which may be used to visually monitor the one or more game players, and to one or more audio output devices (e.g., acoustic transducer array 27) usable to provide three-dimensional audio output,” Vincent [0017]), said method comprising: 
determining a structure of a player's ear of a player of an electronic gaming machine (see at least, “At 408, method 400 further comprises determining a world space ear position of each of the one Vincent [0054]); and 
outputting audio based on the determined structure of the player's ear (see at least, “Such analysis may facilitate individually customized HRTFs,” Vincent [0054], “Upon recognizing the one or more human subjects and/or the one or more objects present in the scene, method 400 further comprises, at 414, determining one or more audio-output transformations based on the world space ear position of the human subject, wherein the one or more audio output transformations are configured to Vincent [0056], “In other embodiments, the one or more audio-output transformations may be customized for a particular human subject present in a scene. Such customization may be based on the particular ear shape (canal, pinnae, outer ear, etc.) as analyzed from a plurality of depth maps, color images, and/or infrared images taken over time from different orientations,” Vincent [0058]).
While Vincent discloses wherein determining the structure of the player’s ear comprises shape of the player’s ear (see at least, [0054] and [0058]), Vincent does not disclose determining a size and a shape of the player’s ear. However, Jain discloses in regards to “a method, system, and apparatus for characterizing a pinna of an individual to facilitate generating a non-linear transfer function for the individual,” Jain [0039], determining a size and a shape of the player’s ear (see at least, “At 1104, characteristics of one or more features of the pinna is determined from the image. Various image processing techniques may be used by the processing engine to determine the characteristics of the features of the pinna, including identifying a feature of the pinna, extracting the feature from the image, and then determining a characteristic of the feature. The characteristics may include, but not be limited to an overall size and shape of the pinna (e.g., length, width, radius), a size and shape (e.g., length, width, radius) of the helix, fossa, cymba conchae, cavum conche, tragus, ear notch, antihelix, and/or antitragus among other features, and a relative distance between two or more of the helix, fossa, cymba conchae, cavum conche, tragus, ear notch, antihelix among other features,” Jain [0087]). Given Vincent Vincent [0015], similar to Jain [0028], [0038], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the characteristics of size and shape of the pinna, helix, fossa, cymba conchae, cavum conche, tragus, ear notch, antihelix, and/or antitragus among other features as disclosed by Jain [0039] in the invention of Vincent since as explained by Jain, “how sound interacts with the shape, size, and structure of the pinna 208 may generate an audio cue regarding elevation, distance and velocity from where the sound is coming from,” [0031] and therefore capturing the aforementioned characteristics of Jain is advantageous “in order to provide a "believable" three-dimensional audio” as desired by Vincent. 
While Vincent and Jain disclose determining structure of the player’s ear from an image, Vincent and Jain do not disclose receiving, from a remote central server, ear structure data relating to a previously determined structure of the player’s ear and therefore also do not disclose outputting audio based on the ear structure data. However, Huttunen discloses a similar arrangement for producing head related transfer functions and further discloses receiving, from a remote central server, ear structure data relating to a previously determined structure of the player’s ear (see at least, “The mobile device uses conventional mobile data communication link for transmitting acquired image frames to a server 52. The server 52 is may be a physical remote computer, virtual server, cloud service or any other service capable of running computer programs,” Huttunen [0037], “The server 52 is configured to receive the acquired image frames using at least one network interface 55 and process them as explained above. For example, when the received image frames are in form of a video sequence some image frames may be extracted from the video sequence. Then the desired physical locations of pinna Huttunen [0038], “As a result a geometry corresponding the imaged pinna can be created by using inaccurate image data instead of accurate three-dimensional scanners,” Huttunen [0039], “The server 52 may be configured to compute a final HRTF-filter and transmit it to the user so that the user may install it to the audio system. If the filter is not produced at this stage the created geometric data is transmitted to the user or to a service for creating HRTF-filters,” Huttunen [0040], and outputting audio based on the ear structure data (see at least, “The HRTF-filter discussed above may be placed to different locations. For example, the filter may be used in a computer or an amplifier used for producing sound,” Huttunen [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the HRTF or geometric data in the invention of Vincent and Jain as disclosed by Huttunen in order to output sound based on the HRTF which is related to the previously determined structure of the player’s ear given the image of Vincent and Jain, since doing so has the benefit of providing “individual HRTF-filters for each person,” [0006], even “using inaccurate image data” while not requiring the computing power of the device. 

Claim 2: Vincent, Jain, and Huttunen disclose the method of Claim 1, wherein the size and shape of the player's ear comprises a size and shape of at least three visible parts of the player's ear (see at least, “Turning now to FIG. 4, a process flow depicting an embodiment of a method 400 for providing three-dimensional audio is shown. At 402, method 400 comprises receiving a depth map from one or more depth cameras (e.g., depthsensors 306),” Vincent [0051], “In other embodiments, the one or more audio-output transformations may be customized for a particular human subject present in a scene. Such customization may be based on the particular ear shape (canal, pinnae, outer ear, etc.) as analyzed from a plurality of depth maps, color images, and/or infrared images taken over time from different Vincent [0058], “At 1104, characteristics of one or more features of the pinna is determined from the image. Various image processing techniques may be used by the processing engine to determine the characteristics of the features of the pinna, including identifying a feature of the pinna, extracting the feature from the image, and then determining a characteristic of the feature. The characteristics may include, but not be limited to an overall size and shape of the pinna (e.g., length, width, radius), a size and shape (e.g., length, width, radius) of the helix, fossa, cymba conchae, cavum conche, tragus, ear notch, antihelix, and/or antitragus among other features, and a relative distance between two or more of the helix, fossa, cymba conchae, cavum conche, tragus, ear notch, antihelix among other features,” Jain [0087]).

Claim 3: Vincent, Jain, and Huttunen disclose the method of Claim 1, which comprises responsive to receiving the ear structure data, enabling the electronic gaming machine to determine a current structure of the player's ear comprising a current size and a current shape of the player’s ear (see at least, “For example, computer vision techniques may be usable to track and/or model a human subject in order to provide such an output. As described in more detail below, a tracking device including a depth camera and/or other sensors is used to three-dimensionally image one or more observed humans,” [0016], “The depth analysis system may be used to recognize, analyze, and/or track one or more human subjects that are present in scene 19, and FIG. 1A illustrates a scenario in which tracking device 20 tracks game player 18 such that the movements of game player 18 may be interpreted by gaming system 12,” [0018], since the image of Vincent is tracked and therefore current, in the combined invention of Vincent, Jain, and Huttunen the HRTF or geometric data received from the server of Huttunen is also current and enables the electronic gaming machine to determine a current structure of the player's ear comprising a current size and a current shape of the player’s ear.

Claim 4: Vincent, Jain, and Huttunen disclose the method of Claim 1, which further comprises determining a location of the player's ear and outputting the audio further based on the determined location of the player's ear (see at least, “It will be understood that although the audio output may be audible at many locations within a given environment, the world space ear position(s) 314, recognized as described herein, represent the location(s) where the desired three-dimensional audio effects are realized,” Vincent [0049], “As another example, depth information corresponding to the joints may be used to produce a three-dimensional representation (e.g., three-dimensional surface and/or volume) of head 514 of human subject 508, and thus the world space ear position of one or both ears of each human subject may be determined from the representations. As yet another example, a portion (i.e., one or more pixels) of infrared information and/or color information corresponding to the joints may be identified, and one or more anatomical structures of the human subject(s) (e.g., mouth, ears, nose, etc.) may be recognized in the portion of color information and mapped to the corresponding depth map in order to estimate the world space ear position. Furthermore, the depth map, infrared information, and/or color information at a located ear position optionally may be analyzed to determine pinnae location and shape, outer ear location and shape, and/or ear canal location and shape,” Vincent [0054]).

Claim 5: Vincent, Jain, and Huttunen disclose the method of Claim 4, wherein determining the location of the player's ear comprises using a camera to obtain an image of a location of the player's ear relative to the electronic gaming machine (see at least, “Turning now to FIG. 4, a process flow depicting an embodiment of a method 400 for providing three-dimensional audio is shown. At 402, method 400 comprises receiving a depth map from one or more depth cameras (e.g., depth sensors 306),” Vincent [0051], “Generally speaking, computing device 504 may be configured to, for each of the virtual space sound sources, determine a world space sound source position such that a relative spatial relationship between the world space sound source position and the world space ear position "models" a relative Vincent [0066]).

Claim 6: Vincent, Jain, and Huttunen disclose the method of Claim 4, which comprises outputting the audio based on the previously determined structure of the player's ear and the determined location of the player's ear in real time (see at least, “While FIG. 2 depicts a single instance of depth information, color information, and audio information, it is to be understood that the human subject(s) and/or the object(s) present in a scene may be continuously observed and modeled with regular and/or irregular frequency (e.g., at 30 frames per second). In some embodiments, the collected data may be made available via one or more Application Programming Interfaces (APIs) and/or further analyzed as Vincent [0032], “Realizing the immersive experience may include providing audio output via acoustic transducer array 518 such that the sounds provided by virtual space sound sources 526 and 528 appear to originate from world space sound source positions 532 and 534, respectively. As used herein, the term "world space sound source position" refers to a position in world space from which one or more sounds of a given virtual space sound source appear, at the one or more world space ear position(s), to originate. In some embodiments, computing device 504 may be configured to provide interactive digital environment 522 via a plurality of "frames" (e.g., 30 frames per second). Accordingly, it will be appreciated that audio output may be provided on a per-frame basis via acoustic transducer array 518. For example, computing device 504 may be configured to determine/update the world space sound source position of each virtual space sound source at each frame, and thus to provide per-frame information comprising the sound(s) (e.g., via "mixing" the one or more sounds) to acoustic transducer array 518. Such scenarios are presented for the purpose of example, and are not intended to be limiting in any manner,” Vincent [0065]).

Claim 7: Vincent, Jain, and Huttunen disclose the method of Claim 4, which comprises causing a speaker of the electronic gaming machine to output the audio in a determined direction based on the previously determined structure of the player's ear and the determined location of the player's ear (see at least, “Accordingly, based on the preceding  discussion, it will be appreciated that tracking device 502 and/or computing device 504 may be configured to provide an audio output via acoustic transducer array 518 to "simulate" speaker(s) positioned at the one or more "standard" speaker-to-listener orientations. In the illustrated example of FIG. 7, the audio output provided via acoustic transducer array 518 is configured to simulate six-channel (e.g., 5.1) audio reproduction of six-channel audio information comprising any combination of unidirectional (e.g., high-frequency and/or mid-frequency) and/or omnidirectional sounds (e.g., low-frequency). Specifically, the example audio output may be provided Vincent [0072], “As such, computing device 504 may be configured to determine the simulated world space speaker position for each discrete audio channel of the plurality of discrete audio channels based on the corresponding standard speaker-to-listener orientation and on world space ear position 510,” Vincent [0073], “At 408, method 400 further comprises determining a world space ear position of each of the one more human subject(s). For example, in FIG. 5, world space ear position 510 corresponding to the position and/or orientation of one or both ears 512 of human subject 508 in world space. It will be appreciated that such a determination may be provided via any suitable mechanism or combination of mechanisms. For example, in some embodiments, one or more joints of the virtual skeleton (e.g., head and/or neckjoint(s)) may be recognized. Using said joints, information (e.g., depth map, infrared information, and/or color information) corresponding to (e.g., in proximity to) said joints may be analyzed in order to determine the world space ear position(s). For example, upon recognizing the joints, each world space ear position may be inferred based on one or more pre-defined head models (e.g., generic and/or user-specific head models). As another example, depth information corresponding to the joints may be used to produce a three-dimensional representation (e.g., three-dimensional surface and/or volume) of head 514 of human subject 508, and thus the world space ear position of one or both ears of each human subject may be determined from the representations. As yet another example, a portion (i.e., one or more pixels) of infrared information and/or color information corresponding to the joints may be identified, and one or more anatomical structures of the human subject(s) (e.g., mouth, ears, nose, etc.) may be recognized in the portion of color information and mapped to the corresponding depth map in order to estimate the world space ear position. Furthermore, the depth map, infrared information, and/or color information at a located ear position Vincent [0054]).

Claim 9: Vincent, Jain, and Huttunen disclose the method of Claim 4, wherein outputting audio based on the previously determined structure of the player's ear and the determined location of the player's ear comprises directing a focal point of the audio toward the player's ear (see at least, “It will be appreciated from the preceding discussion that, as illustrated via world space ear position 510, the above described example three-dimensional audio effects may be recognizable at one or more discrete locations, referred to as "sweet spots". In other words, such sweet spots are locations within world space where a suitable three-dimensional audio experience may be provided. In some environments, step 414 of FIG. 4 may be used to produce a desired audio effect at many different positions. However, room conditions, speaker options, human characteristics, and/or other variables may limit the number of locations at which a desired audio effect can be achieved. Further, in some environments, although a desired audio effect may be achieved at various locations, the effect may be achieved with increased realism at one or more particular sweet spots,” Vincent [0075]).

Claim 10: Vincent, Jain, and Huttunen disclose the method of Claim 4, wherein outputting audio based on the previously determined structure of the player's ear and the determined location of the player's ear comprises one of: changing a direction of a focal point of the audio; changing a volume of the audio; changing a tone of the audio; changing a pitch of the audio; changing a frequency of the audio; changing a wavelength of the audio; changing an amplitude of the audio; changing a bass level of the audio; changing a treble level of the audio; changing a musical instrument of the audio; changing a spoken word of the audio; changing an equalization of the audio; changing a sound pressure level of the audio; changing a sonic texture of the audio; changing a duration of the audio; and adding an ambient noise Vincent [0048]).
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent, Jain, and Huttunen in view of Bonney et al. (US 2005/0282631 A1), hereinafter Bonney.

Claim 8: Vincent, Jain, and Huttunen disclose the method of Claim 4, which comprises causing a speaker associated with the electronic gaming machine to output the audio in a determined direction based on the previously determined structure of the player's ear and the determined location of the player's ear (see at least, “Accordingly, based on the preceding  discussion, it will be appreciated that tracking device 502 and/or computing device 504 may be configured to provide an audio output via acoustic transducer array 518 to "simulate" speaker(s) positioned at the one or more "standard" speaker-to-listener orientations. In the illustrated example of FIG. 7, the audio output provided via acoustic transducer array 518 is configured to simulate six-channel (e.g., 5.1) audio reproduction of six-channel audio Vincent [0072], “As such, computing device 504 may be configured to determine the simulated world space speaker position for each discrete audio channel of the plurality of discrete audio channels based on the corresponding standard speaker-to-listener orientation and on world space ear position 510,” Vincent [0073], “At 408, method 400 further comprises determining a world space ear position of each of the one more human subject(s). For example, in FIG. 5, world space ear position 510 corresponding to the position and/or orientation of one or both ears 512 of human subject 508 in world space. It will be appreciated that such a determination may be provided via any suitable mechanism or combination of mechanisms. For example, in some embodiments, one or more joints of the virtual skeleton (e.g., head and/or neckjoint(s)) may be recognized. Using said joints, information (e.g., depth map, infrared information, and/or color information) corresponding to (e.g., in proximity to) said joints may be analyzed in order to determine the world space ear position(s). For example, upon recognizing the joints, each world space ear position may be inferred based on one or more pre-defined head models (e.g., generic and/or user-specific head models). As another example, depth information corresponding to the joints may be used to produce a three-dimensional representation (e.g., three-dimensional surface and/or volume) of head 514 of human subject 508, and thus the world space ear position of one or both ears of each human subject may be determined from the representations. As yet another example, a portion (i.e., one or more pixels) of infrared information and/or color information corresponding to the joints may be identified, and one or more anatomical structures of the human subject(s) (e.g., mouth, ears, nose, etc.) may be recognized in the portion of color information and mapped to the corresponding depth map in order to estimate the world space ear Vincent [0054]) but does not disclose the speaker is a speaker of a player chair. 
However, Bonney discloses in regards to gaming machines with surround sound features that it is well-known to have a speaker of a player chair (see at least, “The rear left and rear right speakers 20 and 22 are mounted to a chair 26 on which the player can sit,” [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gamer’s chair with speakers as disclosed by Bonney in the invention of Vincent, Jain, and Huttunen since the aforementioned features provide for “surround sound to enhance the game play experience,” Bonney [0003], “The multi-channel audio allows the player to hear sounds coming from all around the player, thus enhancing the player's enjoyment and causing the player to become captivated in the gaming experience,” Bonney [0031], and “the overall impact is an enhanced audio and tactile experience that increases the enjoyment and excitement of the gaming experience for the player,” Bonney [0082].

Allowable Subject Matter
Claims 11 – 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652